DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/24/2021 has been entered. 

Response to Arguments
 With respect to Applicants arguments regarding “fusing and aligning the received captured images to a current 3D model” the Examiner contends that this language is taught by Heidemann in  paragraphs 0049-53.  Specifically Heidemann teaches that interest points are used in multiple images to combine the images [see at least ¶0049-53].  In other words both Heidemann and the claimed invention are combining multiple images to create a 3D image/model.  
With regards to Applicants arguments regarding the claim language “determining...missing data and communicating instructions to the UAV to capture 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph 0035 of the specification states “the model may raycast from the last estimate UAV's position” however this does not support the claim language “raycasting the 3D model from a last estimate of the UAV's position after each fusion of the captured images” [Emphasis 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is meant by the term “raycasting” in the claim and how “raycasting” is performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 10-12, 14-16, 18, 19, 24-26, 29-35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0067734 (Heidemann et al.) in view of US 2016/0163067 (Williams et al.), US 2018/0038805 (Heikkila et al.), http://www.accuware.com/blog/visual-indoor-navigation, posted May 20th 2016 (hereinafter Accuware), and US 2018/0262674 (Iwakura et al.).
With respect to claims 1 and 15
Heidemann teaches: A method/system for measuring volume dimensions of objects [see at least Abstract], said method/system comprising:
a defined area to be imaged for determining volume dimensions [see at least Fig 8-12, and 16; #640, #700, #1610, and #1630; and ¶0085, ¶0109, and ¶0112];
a computing device [see at least ¶0110]; 
autonomously navigating a defined area [see at least Fig 16; 1600; and ¶0085 and ¶0109] by flying an unmanned aerial vehicle (UAV) [see at least Fig 16; #1610; and ¶0085 ] to measuring points around an object within the defined area [see at least Fig 8-12, and 16; #640, #700, #1610, and #1630; and ¶0085, ¶0109, and ¶0112; Discussing moving the drone to obtain a 3D image in a confined area.], the UAV including;
a camera [see at least Fig 6-16; #300 and #530; and ¶0056 and ¶0059],
processing unit [see at least Fig 6-16; #626; and ¶0055],
input/output unit [see at least Fig 6-16; #626; and ¶0055 and ¶0110];
capturing, by the UAV, images of the object at each of the defined measuring points [see at least Fig 8-12, and 16; #640, #700, #1610, and #1630; and ¶0085 and ¶0108-109; Discussing capturing multiple images of the object.  Also see below with regard to defined measuring points.];
computing, by the computing device, three-dimensional (3D) image [see at least Fig 8-12, and 16; #640, #700, #1610, and #1630; and ¶0085, ¶0109, and ¶0112; Discussing moving the drone to obtain a 3D image in a confined area.], including fusing and aligning the received captured images to create a current 3D model [see at least Fig 13 and 17; and ¶0049-53; Discussing combining multiple images using “interest points”]
communicating, by the UAV, the captured images to a computing device remotely positioned from the UAV [see at least ¶0110; Discussing sending the images to a computer.]. 
Heidemann does not specifically teach:
Using defined measuring points along a flight plan around an object within the defined area including locating the defined measuring points based, at least in part, on determining distances by the UAV to a plurality of markers positioned at fixed locations within the defined area that are not on the object;
a defined area within which a load on a pallet is to be imaged;
computing, by the computing device, three- dimensional (3D) volume dimensions of the object based on the captured images; 
determining, during the computing by the computing device, missing data and communicating instructions to the UAV to capture additional images at locations determined to have the missing data; and
presenting the volume dimensions of the object.
However Williams teaches:
a defined area within which a load on a pallet is to be imaged [see at least Fig 1-3; #26; and ¶0019]
computing, by the computing device, three-dimensional (3D) volume dimensions of the object based on the captured images [see at least Fig 1, 2 and 4; #14 and #18; and ¶0019 and ¶0023 Discussing determining the volume of the object by a computer.]; and
presenting the volume dimensions of the object [see at least Fig 2 and 4; “Estimated Dimensions of Object(s) in the Field of View” and “Estimated Dimensions/Volume”; and ¶0023; Discussing outputting the volume of the object.].
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Heidemann by have a computing device compute the volume dimensions of the object based on the captured images and presenting the volume dimensions of the object as taught by Williams, because doing so would allow the system to determine the size of the object imaged.  Thus giving more information to the user, making the system more useful and easier to use. 
The combination of Heidemann and Williams does not specifically teach:
Using defined measuring points along a flight plan around an object within the defined area including locating the defined measuring points based, at least in part, on determining distances by the UAV to a plurality of devices positioned at fixed locations within the defined area that are not on the object; and
determining, during the computing by the computing device, missing data and communicating instructions to the UAV to capture additional images at locations determined to have the missing data;
However Heikkela teaches:
Using defined measuring points around an object within the defined area (see at least Fig 11 and 12; #105 and #106; and ¶0055-57; Discussing taking images at specific locations.) including locating the defined measuring points based, at least in part, on determining distances by the UAV to a plurality of devices positioned at fixed locations within the defined area that are not on the object (see at least Fig 10-12; #107; and ¶0055-57; Discussing that the range finders are used to determine the position of the camera #105 and #16 and to direct the camera.); and
determining, during the computing by the computing device, missing data [see at least Fig 10; #180; and ¶0055; Discussing determining parts that are missing in the modeling.] and communicating instructions to the UAV to capture additional images at locations determined to have the missing data [see at least Fig 10; #180; and Discussing directing a robot camera #106 to take pictures of missing areas.];
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Heidemann and Williams by using defined measuring points around an object within the defined area including locating the defined measuring points based, at least in part, on determining distances to a plurality of markers positioned at fixed locations within the defined area that are not on the object; and directing the system to take images of areas with missing information as taught by Heikkela because doing so would ensure the object is properly imaged.  Thus making the system more accurate.
The combination of Heidemann, Williams, and Heikkela does not specifically teach 
Using defined measuring points along a flight plan determining distances by the UAV to a plurality of devices positioned at fixed locations within the defined area that are not on the object.
However the use of markers as described in the specification was old and well known at the time the invention was filed specifically Accuware teaches:
determining distances by the UAV to a plurality of devices positioned at fixed locations within the defined area that are not on the object (see at least pg. 1-3; Discussing placing visual markers with position locations embedded at certain locations, and using the distance and angle between a camera and the image to better determine the position of the camera.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Heidemann, Williams, and Heikkela by determining distances to a plurality of markers positioned at fixed locations within the defined area that are not on the object as taught by Accuware, because doing so would allow the system to better determine the position of the camera.  Thus making the determination more accurate. 
The combination of Heidemann, Williams, Heikkela, and Accuware does not specifically teach:
Using defined measuring points along a flight plan.
However Iwakura teaches:
Using defined measuring points along a flight plan (see at least Fig 1 and 3-10; #18, #56, 70(A-E), and 80(A-E); and ¶0033, ¶0035, and ¶0048; Discussing programming the UAV to fly to certain positions and take images of an object.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Heidemann, Williams, Heikkela, and Accuware by using defined measuring points along a flight plan as taught by Iwakura because doing so would ensure the UAV is in the correct position to take the images.  Thus ensuring the target object is properly imaged and making the system easier to use
With respect to claims 2 and 16 
Heidemann teaches:
Wherein capturing the images includes capturing 3D images [see at least Fig 8-12, and 16; #640, #700, #1610, and #1630; and ¶0085, ¶0109, and ¶0112].
With respect to claim 5 
Heidemann teaches:
Wherein flying the UAV to defined measuring points includes (See rejection above.): 
viewing, by a camera on the UAV, a plurality of markers within the defined area [see at least Fig 6 and 16; and  ¶0065-69, ¶0075 and ¶0101-102]; 
measuring, by the UAV, distances from the respective markers [see at least Fig 1A-B; #111A, #121A, and #132A; and ¶0031; Discussing determining a distance to an illuminated point.]; and 
moving, by the UAV, position of the UAV until the UAV flies via each of the defined measuring points based on the measured distances from the respective markers [see at least Fig 6 and 16; and  ¶0065-69, ¶0075, ¶0101-102, and ¶0109; Discussing moving the drone based on the markers.  Also see rejection above.].
With respect to claim 6 
Heidemann teaches:
Further comprising causing the markers to illuminate to enable the UAV to locate the defined measuring points by measuring the distances from the illuminated markers [see at least Fig 6 and 16; and ¶0065-69, ¶0075 and ¶0101-102. Also see rejection above regarding taking images at certain points].
With respect to claims 10 and 24
Heidemann teaches:
Wherein flying the UAV to each of the measuring points includes flying the UAV to the measuring points using the flight plan for flying the UAV to autonomously fly around an object while capturing images [see at least Fig 8-12, and 16; #640, #700, #1610, and #1630; and ¶0085, ¶0109, and ¶0112].
The combination of Heidemann and Williams does not specifically teach:
Using a sequence of defined measuring points
However Heikkila teaches:
Using a sequence of defined measuring points (see at least Fig 11 and 12; #105 and #106; and ¶0055-57; Discussing taking images at specific locations.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Heidemann and Williams by using defined measuring points around an object within the defined area including locating the defined measuring points based, at least in part, on 
With respect to claims 11 and 25
Heidemann teaches:
Adjustments and/or additions to defined measuring points of the flight plan for capturing the images at the adjusted and/or additional defined measuring points [see at least Fig 8-12, and 16; #640, #700, #1610, and #1630; and ¶0085, ¶0109, and ¶0112; Also see rejection above with respect to defined measuring points].
The combination of Heidemann and Williams does not specifically teach:
capturing the images at the adjusted and or additional defined measuring points responsive to the determination of missing data by the computing device.
However Heikkela teaches:
capturing the images at the adjusted and or additional defined measuring points responsive to the determination of missing data by the computing device [see at least Fig 10; #180; and ¶0055; Discussing directing a robot camera #106 to take pictures of missing areas.].
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Heidemann and capturing the images at the adjusted and or additional defined measuring points  as taught by Heikkela because doing so would ensure the object is properly imaged.  Thus making the system more accurate.
With respect to claims 12 and 26
Heidemann does not specifically teach:
attempting to identify, a machine readable indicia within a captured image at each of the defined measuring points and assign a correct ID to the object upon which the identified machine readable indicia is disposed while flying around the object.
However Williams teaches:
attempting to identify, a machine readable indicia within a captured image at each of the defined measuring points and assign a correct ID to the object upon which the identified machine readable indicia is disposed while flying around the object [see at least 1-3; #24; and ¶0020; Discussing capturing a machine readable indicia.  The Examiner Notes this language does not mean that there is a machine indicia in each image.].
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Heidemann by imaging, a machine readable indicia associated with the object while flying around the object as taught by Williams, because doing so would allow the system to identify the object.  Thus making the system easier to use.  The 
With respect to claim 14 
Heidemann does not specifically teach:
identifying, by the computing device, a symbol on the object.
However Williams teaches:
identifying, by the computing device, a symbol on the object.  [see at least 1-3; #24; and ¶0020].
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Heidemann by identifying, by the computing device, a symbol on the object as taught by Williams, because doing so would allow the system to identify the object.  Thus making the system easier to use.  
With respect to claim 18
Heidemann teaches:
wherein the defined area includes at least three walls [see at least Fig 16; #160; and ¶0084-85 and ¶0112].
With respect to claim 30 
The combination of Heidemann, Williams, and Heikkela does not specifically teach: 
wherein the plurality of markers positioned at fixed locations within the defined area are passive visual markers.
However the use of markers as described in the specification was old and well known at the time the invention was filed specifically Accuware teaches:
wherein the plurality of markers positioned at fixed locations within the defined area are passive visual markers [see at least pg. 1-3; Discussing placing visual markers with position locations embedded at certain locations, and using the distance and angle between a camera and the image to better determine the position of the camera.]
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Heidemann, Williams, and Heikkela by having the plurality of markers positioned at fixed locations within the defined area are passive visual markers as taught by Accuware, because doing so would allow the system to better determine the position of the camera.  Thus making the determination more accurate.
With respect to claim 31
Heidemann teaches:
Wherein the plurality of markers positioned at fixed locations within the defined area are active visual markers configured to be selectively turned on and off [see at least Fig 6 and 16; and  ¶0065-69, ¶0075 and ¶0101-102; Discussing the use of light markers]
With respect to claims 32
Although the combination of Heidemann, Williams, and Heikkila does not specifically teach wherein the defined measuring points around the object are defined at different altitudes relative to each other.  However having measuring 
With respect to claims 33 and 34:
 The combination of Heidemann, Williams, Heikkila, and Accuware does not specifically teach: wherein the plurality of markers are positioned on fixed locations on at least one of a floor/ceiling/walls of the defined area.  However the position of markers would have been an obvious design choice to one of ordinary skill in the art at the time the invention was filed because doing so would allow the system to properly determine the position of the camera.  Thus making the system more accurate.
With respect to claim 35:
Heidemann teaches:
Wherein the camera of the UAV may include at least one time-of-flight sensor configured to measure the distances to the plurality of markers [see at least Fig 17 and ¶0087].
With respect to claim 37
Heidemann teaches:
raycasting the 3D model from a last estimate of the UAV's position after each fusion of the captured images [see at least Fig 13 and 17; and ¶0049-53; Discussing translating the images into a common coordinate system.  Also see 112 above..
 Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2017/0067734 (Heidemann et al), US 2016/0163067 (Williams et al), US 2018/0038805 (Heikkila et al.), http://www.accuware.com/blog/visual-indoor-navigation, posted May 20th 2016 (hereinafter Accuware), and US 2018/0262674 (Iwakura et al.) as applied to claims 1 and 15 above, and further in view of US 2015/0250137 (Palsgaard et al.)
With respect to claims 3 and 17
Heidemann teaches:
establishing the measuring points based on distances from a plurality of markers positioned within the defined area [see at least Fig 6 and 16; and  ¶0065-69, ¶0075 and ¶0101-102; Discussing moving the camera and projector so that a certain number of dots are in the field of view of the camera.]. 
The combination of Heidemann, Williams, Heikkila, Accuware, and Iwakura does not specifically teach:
Establishing defined points during a training session based on distances from the plurality of markers.
However Palsgaard teaches:
Establishing defined points during a training session based on distances from the plurality of markers [see at least Fig 4; #44 and #52; and ¶0048-50, ¶0052, ¶0056, and ¶0141; Discussing the use of a learning mode that determines position based on information that includes distance to certain objects.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Heidemann, Williams, Heikkila, Accuware, and Iwakura by establishing defined points during a training session based on distances from the plurality of markers as taught by Palsgaard, because doing so would ensure the unmanned vehicle is performing the proper actions at the proper locations.  Thus reducing the likelihood of the vehicle performing the wrong action.
With respect to claim 36
The combination of Heidemann and Williams does not specifically teach
Wherein the UAV is configured to adapt the flight plan in real time responsive to feedback received during flight from the remotely located computing device.
However Heikkila teaches:
Wherein the UAV is configured to adapt the flight plan in real time responsive to feedback received during flight from the remotely located computing device [see at least Fig 11 and ¶0056; Discussing direct the camera to certain locations.  Also see rejection above regrading a flight plan and UAV.].
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Heidemann and Williams by having the remotely located device direct the camera as taught by Heikkila because doing so would allow the system to respond to unknown/unexpected situation.  Thus making the system more versatile.
The Examiner further notes that having a controller adapt a flight plan in real time for a UAV would have been an obvious modification to one of ordinary skill in the art at the time the invention was filed (for example if an image at a certain position was not recorded). 
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2017/0067734 (Heidemann et al), US 2016/0163067 (Williams et al), US 2018/0038805 (Heikkila et al.), http://www.accuware.com/blog/visual-indoor-navigation, posted May 20th 2016 (hereinafter Accuware), and US 2018/0262674 (Iwakura et al.) as applied to claim 1 above, and further in view of US 2018/0089622 (Burch, V et al).
With respect to claims 7 
The combination of Heidemann, Williams, Heikkila, Accuware, and Iwakura does not specifically teach:
after capturing the images of the object, landing the UAV on a charger station within the defined area; and
recharging a battery on the UAV by the charger station while the UAV is positioned on the charger station.
However it would have been obvious to one of ordinary skill in the art at the time the invention filed to charge a UAV after it has completed a task as taught by Burch [see at least Fig 4A-B; #200 and #400; and ¶0077, ¶0099, and ¶0121].  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Heidemann, 
With respect to claim 9 
Heidemann teaches:
Further comprising successively flying a plurality of UAVs within the defined area to capture images of the objects [see at least Fig 6B; #610 and 630B; and ¶0046; Discussing using multiple drones.  The Examiner further notes that using multiple drones would have been obvious to one of ordinary skill in the art at the time the invention was filed, because using more drones would allow the system to perform the process more quickly.].
The combination of Heidemann, Williams, Heikkila, Accuware, and Iwakura does not specifically teach:
While the UAVs of the plurality that are not flying are landed on a respective charging station to enable continuous operation of UAVs within the defined area.
However it would have been obvious to one of ordinary skill in the art at the time the invention filed to have the UAVs of the plurality that are not flying are landed on a respective charging station to enable continuous operation of UAVs Also see rejection above].
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Heidemann, Williams, Heikkila, Accuware, and Iwakura having the UAVs of the plurality that are not flying are landed on a respective charging station to enable continuous operation of UAVs within the defined area because doing so would ensure that the UAV is ready to use again.  Thus allowing the UAV to be useful for multiple charge cycles
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2017/0067734 (Heidemann et al), US 2016/0163067 (Williams et al), US 2018/0038805 (Heikkila et al.), http://www.accuware.com/blog/visual-indoor-navigation, posted May 20th 2016 (hereinafter Accuware), US 2018/0262674 (Iwakura et al.) and US 2018/0089622 (Burch, V et al), and as applied to claims 7 above, and further in view of US 2017/0369184 (Di Benedetto et al.).
With respect to claim 8 
The combination of Heidemann, Williams, Heikkila, Accuware, Iwakura, and Burch does not specifically teach:
generating a notification prior to initiating flight of the UAV, the notification used to notify an operator to exit the defined area;
after the notification is generated, flying the UAV around the object; and
after flying the UAV to the charger station, generating a different notification signal to notify the operator that it is safe to enter the defined area. 
However it would have been obvious to one of ordinary skill in the art at the time the invention was filed to notify the operator when it is safe to enter an area being used by the UAV as taught by Di Benedetto [see at least Fig 1-3; #116, #122, and #124; and ¶0104  and ¶0133-135].
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Heidemann, Williams, Heikkila, Accuware, Iwakura, and Burch by generating a notification prior to initiating flight of the UAV, the notification used to notify an operator to exit the defined area; after the notification is generated, flying the UAV around the object; and after flying the UAV to the charger station, generating a different notification signal to notify the operator that it is safe to enter the defined area, because doing so would ensure the area is clear of any obstructions before operating the UAV.  Thus making the system safer.
Claims 13 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2017/0067734 (Heidemann et al), US 2016/0163067 (Williams et al), US 2018/0038805 (Heikkila et al.), http://www.accuware.com/blog/visual-indoor-navigation, posted May 20th 2016 (hereinafter Accuware), and US 2018/0262674 (Iwakura et al.) as applied to claims 1 and 15 above, and further in view of US 2017/0369184 (Di Benedetto et al.).
With respect to claims 13 and 27
The combination of Heidemann, Williams, Heikkila, Accuware, and Iwakura does not specifically teach:
sensing that something or someone crosses an entrance window of the defined area; and
in response to determining that the UAV is flying within the defined area, communicating a stop signal to the UAV to cause the UAV to stop imaging by flying to a landing area.
However it would have been obvious to one of ordinary skill in the art at the time the invention was filed to not operate the UAV when a person is present as taught by Di Benedetto [see at least Fig 1-3; #102; and ¶0133]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Heidemann, Williams, Heikkila, Accuware, and Iwakura by sensing that something or someone crosses an entrance window of the defined area; and in response to determining that the UAV is flying within the defined area, communicating a stop signal to the UAV to cause the UAV to stop imaging by flying to a landing area, because doing so would ensure the UAV does not run into a person and hurt them.  Thus making the system safer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665